Title: From Benjamin Franklin to William Strahan, 21 March 1752
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. March 21, 1752
I wrote to you in the Winter via New York, for a few Books, and sent a 2d Bill of £30 Barbados Currency. The first is enclos’d. I hope it came to Hand Time enough for you to meet with the Gentleman and get the Money. He is Capt. of a Ship, and was to be found in the New England Coffee House, but probably may be gone before you receive this. They were mostly School Books, and I have mislaid the original List, so cannot send a Copy.
The Books for the Trenton Library arrived safe, and I believe gave Satisfaction.
I want yet vol. 17 of the Universal History in blue Covers, to compleat my Set.
My Wife and Children join in sincerest Wishes of Happiness to you and yours, with, Dear Sir, Your obliged humble Servant
B Franklin
